Citation Nr: 0428717	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  04-24 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disability, 
diagnosed as schizophrenia, undifferentiated type, has been 
received.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




INTRODUCTION


The veteran  had active military servicefrom March 1967 to 
March 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision in which the RO declined to 
reopen a claim for service connection for current acquired 
psychiatric disability.  Following the RO's March 2003 
notification of the decision, the veteran disagreed with the 
denial in May 2003, a statement of the case was issued in May 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 
2004.   


REMAND

On the above-noted substantive appeal, the veteran checked a 
box requesting a Board hearing at a local VA office (Travel 
Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  Under these circumstances, in 
accordance with his request, the veteran must be provided an 
opportunity to present testimony at a Travel Board hearing.

Accordingly, to ensure that all due process requirements are 
met, the matter on appeal is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his June 2004 request.  The RO should 
notify the veteran of the date and time 
of the hearing, in accordance with 
38 C.F.R. § 20.700 (2003).  If the 
veteran no longer desires such a hearing, 
a statement to that effect (preferably, a 
signed writing by the veteran) should be 
associated with the claims file, and the 
file transferred to the Board in 
accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




